NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 210209-U

                                 Order filed December 1, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2022

      THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
      ILLINOIS,                                        )       of the 12th Judicial Circuit,
                                                       )       Will County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )       Appeal No. 3-21-0209
             v.                                        )       Circuit No. 19-DT-84
                                                       )
      CASSANDRA S. BAUGHMAN,                           )       Honorable
                                                       )       Victoria R. Breslan,
             Defendant-Appellant.                      )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HAUPTMAN delivered the judgment of the court.
            Presiding Justice O’Brien and Justice Hettel concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: The evidence was sufficient to prove defendant guilty of driving while under the
                  influence. The circuit court did not abuse its discretion when it ordered defendant
                  to not possess a firearm or dangerous weapon as a condition of her conditional
                  discharge.

¶2          Defendant, Cassandra S. Baughman, appeals her conviction for driving while under the

     influence of drugs (DUI/drugs), arguing that the State failed to prove her guilty beyond a

     reasonable doubt. Defendant also argues the circuit court of Will County abused its discretion by
     prohibiting her from possessing a firearm or dangerous weapon as a condition of her conditional

     discharge. We affirm.

¶3                                          I. BACKGROUND

¶4          Defendant received a citation for DUI (625 ILCS 5/11-501(a)(5) (West 2018)), and the

     State subsequently filed a superseding complaint alleging three counts of DUI. The three counts

     consisted of DUI/alcohol (id. § 11-501(a)(2)), DUI/drugs (id. § 11-501(a)(4)), and DUI/drugs

     and alcohol (id. § 11-501(a)(5)). Defendant proceeded to a bench trial.

¶5          At trial, the State first called Officer Richard Elza, who testified that he responded as

     backup to a traffic stop where he encountered defendant. When he arrived, he noticed

     defendant’s pupils were dilated. From Elza’s training, he recognized that dilated pupils could

     indicate the use of a controlled substance. Defendant was outside of the vehicle and could stand

     without any signs of unsteadiness. Defendant answered all the questions that were asked.

¶6          Deputy Anna Glowinke testified that she was dispatched to the traffic stop to perform a

     search incident to arrest. During the search, Glowinke found a baggie with a white pill fragment

     inside defendant’s brassiere. Glowinke could not identify the pill. Glowinke testified that she

     could smell the odor of alcohol on defendant during the search.

¶7          Detective Jordan Lane testified that he performed the traffic stop on defendant after he

     observed her use her cell phone at a stoplight, pause a few seconds before proceeding, and then

     cross the center line more than once while he was following her. After effectuating the stop,

     Lane described defendant’s pupils as “pinpoint” and stated that in his experience this indicated

     the use of narcotics. He testified that defendant was slow to respond to questions. Defendant also

     had difficulty when providing her identification and proof of insurance. When she first attempted

     to pass Lane her Illinois identification card through the half open driver’s side window, she


                                                      2
       struck the window twice as if she was trying to pass the card through the glass. Defendant also

       dropped her cell phone while attempting to find her insurance information on it and continued to

       attempt to swipe her finger across the screen even though the phone was no longer in her hand.

¶8            After observing this behavior, Lane asked defendant to step out of the vehicle. Lane

       observed defendant remove the keys from the ignition before exiting her vehicle. He then asked

       if she would perform field sobriety tests, which she declined. Lane testified that he did not detect

       the odor of an alcoholic beverage on defendant or in her vehicle but that he could later smell a

       faint odor of an alcoholic beverage after she had been in his squad car. Defendant later accused

       the officers at the scene of withholding her keys from her even after Lane told her that he saw

       her remove them from the vehicle.

¶9            A video recording of the traffic stop was admitted into evidence that showed defendant’s

       slowed speech and movements. Additionally, the State admitted a video recording of defendant

       in the backseat of the squad car while officers searched her vehicle. While in the backseat,

       defendant appeared to be talking to herself, and after some time, she reached down the front of

       her coat, pulled out a small item, and put it into her mouth.

¶ 10          All three officers testified that they were not drug recognition experts and that their

       assessments that defendant was under the influence was based on their individual experiences.

¶ 11          The circuit court found defendant guilty of DUI/drugs and not guilty of DUI/alcohol and

       DUI/drugs and alcohol. Defendant filed a motion to reconsider, which the court denied.

       Defendant was sentenced to 24 months’ conditional discharge. The court used a form sentencing

       order, which stated defendant could not possess a firearm while on conditional discharge.

       Defendant appeals.

¶ 12                                             II. ANALYSIS


                                                        3
¶ 13                                      A. Sufficiency of the Evidence

¶ 14          Defendant argues that the State failed to prove her guilty beyond a reasonable doubt of

       DUI/drugs. In a challenge to the sufficiency of the evidence, we will not retry defendant. People

       v. Collins, 106 Ill. 2d 237, 261 (1985). “ ‘[T]he relevant question is whether, after viewing the

       evidence in the light most favorable to the prosecution, any rational trier of fact could have found

       the essential elements of the crime beyond a reasonable doubt.’ ” (Emphasis in original.) Id.

       (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). All reasonable inferences in favor of

       the State are allowed but unreasonable or speculative inferences are not permissible. People v.

       Cunningham, 212 Ill. 2d 274, 280 (2004). When evaluating the sufficiency of the evidence, we

       will defer to the trier of fact on matters of witness credibility, or the weight afforded to each

       witness’s testimony. People v. Carraro, 67 Ill. App. 3d 81, 85 (1979).

¶ 15          To sustain a conviction for DUI/drugs, the State needed to prove beyond a reasonable

       doubt that defendant (1) drove or was in actual physical control of a vehicle, and (2) was “under

       the influence of any other drug or combination of drugs to a degree that renders the person

       incapable of safely driving.” 625 ILCS 5/11-501(a)(4) (West 2018). Circumstantial evidence

       alone may suffice to prove defendant guilty. People v. Diaz, 377 Ill. App. 3d 339, 345 (2007).

       Intoxication is a question for the trier of fact to resolve by assessing the credibility of witnesses

       and sufficiency of the evidence. People v. Janik, 127 Ill. 2d 390, 401 (1989). If the arresting

       officer provides credible testimony, scientific proof of intoxication is unnecessary. People v.

       Gordon, 378 Ill. App. 3d 626, 632 (2007). “The weight to be given to witnesses’ testimony, the

       witnesses’ credibility, and the reasonable inferences to be drawn from the evidence, are all the

       responsibility of the fact finder.” People v. Milka, 211 Ill. 2d 150, 178 (2004).




                                                          4
¶ 16          Here, Lane’s observations demonstrated that defendant was under the influence of drugs.

       Lane observed defendant cross the center line of the roadway on more than one occasion. Once

       he initiated the traffic stop, Lane noticed defendant’s slowed speech, dilated pupils, and that she

       had difficulty providing her identification when, on two occasions, she attempted to pass it

       through a half closed window. Defendant also exhibited odd behavior in attempting to retrieve

       information from her cell phone, even after she had dropped it. Further, defendant refused to

       submit to field sobriety tests and chemical testing. See People v. Morris, 2014 IL App (1st)

       130152, ¶ 20 (refusal to submit to chemical testing may show a consciousness of guilt). Finally,

       defendant accused the police officers of withholding her keys from her when she clearly had

       removed the keys from the car. Based on this evidence, a rational trier of fact could reasonably

       have inferred that defendant’s erratic driving, slow speech, odd behavior, and poor coordination

       stemmed from being intoxicated. Moreover, Elza testified to defendant’s behavior and

       appearance, corroborating Lane’s observations. Even in the absence of field sobriety tests and

       drug testing, given the credible testimony from two police officers, including testimony that pills

       were found on defendant in a place that one would not normally store any medication and video

       evidence of her seemingly ingesting pills while in the squad car, scientific proof of intoxication

       was unnecessary to sustain defendant’s conviction for DUI/drugs. See Gordon, 378 Ill. App. 3d

       at 632. Thus, the State met its burden to prove defendant guilty beyond a reasonable doubt of

       DUI/drugs.

¶ 17                                               B. Sentence

¶ 18          Defendant argues the circuit court abused its discretion in ordering her to refrain from

       possessing a firearm as a condition of her conditional discharge when she was not convicted of

       an offense involving bodily harm.


                                                        5
¶ 19            “The trial court is afforded wide discretion in fashioning the conditions of probation for a

       particular defendant,” and such conditions will not be reversed absent a finding the court abused

       its discretion. People v. Meyer, 176 Ill. 2d 372, 378 (1997). We will not find an abuse of

       discretion unless the court’s sentencing decision is “arbitrary, fanciful, unreasonable, or where

       no reasonable person would take the view adopted by the trial court.” People v. Etherton, 2017

       IL App (5th) 140427, ¶ 26. Under section 5-6-3(b)(19) of the Unified Code of Corrections, a

       court may require a defendant to refrain from possessing a firearm or other dangerous weapon,

       even if the underlying offense did not involve bodily harm. 730 ILCS 5/5-6-3(b)(19) (West

       2018).

¶ 20            Defendant first contends that the condition was arbitrary as it was preprinted on the

       conditional discharge order for general use, indicating that the court has a blanket policy to

       impose this condition for every sentence. However, defendant does not provide any authority

       that demonstrates that the court may not alter form orders to remove or add conditions when this

       is in fact a common occurrence. Moreover, the absence of any amendments to defendant’s

       sentencing order does not establish the court was acting arbitrarily in choosing not to remove a

       condition it was statutorily permitted to impose. See id.

¶ 21            Defendant also argues that the court abused its discretion because there is no reasonable

       basis for imposing such a restriction on defendant and provided no reasoning for it on the record.

       The court is not required to provide its reasoning behind specific conditional discharge

       conditions unless asked to do so at sentencing. People v. Meeks, 81 Ill. 2d 524, 534 (1980).

       Further, any opportunity for such an explanation is waived if defendant does not request it at

       sentencing. People v. Burke, 136 Ill. App. 3d 593, 608 (1985). The record contains no indication

       that the imposition of the condition to refrain from possessing a firearm while on conditional


                                                         6
       discharge is unreasonable, as it is both permitted by statute and defendant failed to request an

       explanation for it at sentencing. Thus, we conclude that the court did not abuse its discretion by

       imposing the condition that defendant not possess a firearm for the duration of her conditional

       discharge.

¶ 22                                          III. CONCLUSION

¶ 23          The judgment of the circuit court of Will County is affirmed.

¶ 24          Affirmed.




                                                        7